IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY,

Plaintiff,
Case No. 3:18-cv-74

JUDGE WALTER H. RICE

Vv.

ESTATE OF DARRELL
STEWART, et a/.,

Defendants.

 

DECISION AND ENTRY SUSTAINING DEFENDANT ANGEL
HUNTER’S MOTION FOR SUMMARY JUDGMENT (DOC. #36);
AWARDING DARRELL STEWART'S LIFE INSURANCE PROCEEDS IN
EQUAL PARTS TO DEFENDANTS GARRETT STEWART, TAYLOR
STEWART, SUMMER REIDENBACH AND ANGEL HUNTER;
TERMINATION ENTRY; CLERK OF COURTS DIRECTED TO RETAIN
LIFE INSURANCE PROCEEDS FOR THIRTY DAYS OR UNTIL
ANTICIPATED APPEAL IS FULLY RESOLVED

 

In this interpleader action concerning Darrell Stewart's life insurance
proceeds, Plaintiff Colonial Life and Accident Insurance Company has deposited
$100,000, plus accrued interest, with the Clerk of Court. Doc. #35. The Court
has previously held that, because Darrell Stewart divorced Sheila Stewart, her
status as primary beneficiary on the life insurance policy is revoked by operation of
Ohio Revised Code 8 5815.33(B)(1). Accordingly, the life insurance proceeds pass
to the contingent beneficiaries, identified in the policy as “All Children.” Docs.

##29, 33.
It is undisputed that Defendants Garrett Stewart, Taylor Stewart and
Summer Reidenbach are Darrell Stewart’s children. The only question is whether
Angel Hunter is also.' This matter is currently before the Court on Hunter’s Motion

for Summary Judgment on that issue. Doc. #36.

iF Summary Judgment Standard

Summary judgment must be entered “against a party who fails to make a
showing sufficient to establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at trial.” Ce/otex Corp.
v. Catrett, 477 U.S. 317, 322 (1986). The moving party always bears the initial
responsibility of informing the court of the basis for its motion, and identifying
those portions of the record which it believes demonstrate the absence of a
genuine issue of material fact. /d. at 323; see a/so Boretti v. Wiscomb, 930 F.2d
1150, 1156 (6th Cir. 1991).

“Once the moving party has met its initial burden, the nonmoving party must

present evidence that creates a genuine issue of material fact making it necessary

 

' Because Stewart never took steps, during his lifetime, to legitimize Hunter, this
renders her ineligible, under Ohio law, to inherit under the laws of descent and
distribution. Nevertheless, the Court has concluded that, because life insurance
policies are a matter of contract law, a beneficiary designation of “all children”
“must be construed to mean all offspring, regardless of legitimacy.” Doc. #33, pp.
11-12 (quoting Butcher v. Pollard (1972), 32 Ohio App. 2d 1, 14-15, 288 N.E.2d
204).
to resolve the difference at trial.” Ja/ley v. Bravo Pitino Rest., Ltd., 61 F.3d 1241,
1245 (6th Cir. 1995); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
250 (1986). Once the burden of production has so shifted, the party opposing
summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. It is not sufficient to “simply show that there is some metaphysical
doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go beyond
the [unverified] pleadings” and present some type of evidentiary material in support
of its position. Ce/lotex, 477 U.S. at 324. “The plaintiff must present more than a
scintilla of evidence in support of his position; the evidence must be such that a
jury could reasonably find for the plaintiff.” Michigan Prot. & Advocacy Serv., Inc.
v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment will not lie if the dispute
about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.
In determining whether a genuine dispute of material fact exists, a court must
assume as true the evidence of the nonmoving party and draw all reasonable
inferences in favor of that party. /d. at 255. If the parties present conflicting

evidence, a court may not decide which evidence to believe. Credibility
determinations must be left to the fact-finder. 10A Wright, Miller & Kane, Federa/

Practice and Procedure Civil 3d § 2726 (1998).

ll. Discussion

As the Court noted in its June 10, 2019, Decision and Entry, Angel Hunter
has presented significant evidence showing that Darrell Stewart is her biological
father.

In support of her claim, Angel submitted an affidavit from her
biological mother, Tamre Hunter Ross, who states that there is no
doubt that Darrell is Angel's biological father. He was actively
involved in Angel's life until he moved to Florida the year after she
was born. Darrell’s mother was actively involved in Angel's life for
many years until she passed away in 2014. Doc. #13-11,
PagelD##102-104.

According to Angel, although Darrell is not listed as her father
on the birth certificate, he held her out to his family and to the
community as his daughter, and told her that he was her biological
father. She reconnected with him when she was about sixteen years
old. Angel notes that, in 2000 and again in 2014, she was listed as a
surviving grandchild in the obituaries of Darrell’s parents. Darrell was
present at her high school graduation and she attended Summer's
wedding with him. Perhaps more importantly, Angel is listed as a
surviving child in Darrell’s obituary. As one of his children, she was
asked by the funeral home for permission to cremate him. Doc. #13-
3 through 13-10, PagelD##85-101.

Doc. #33, pp. 4-5.

In their Memorandum in Opposition to Hunter’s Motion for Summary
Judgment, the other Defendants admit that they have “no further evidence
regarding paternity.” Doc. #37. They argue only that Darrell Stewart appears to

have expressly disinherited Hunter in his will.
Based on the evidence presented, no reasonable jury could find that Darrell
Stewart was not Angel Hunter’s biological father. Accordingly, the contingent
beneficiary designation of “All Children” must be construed to include her. The
Court therefore finds that the life insurance proceeds on deposit with the Clerk of
Court must be split in the following manner:

e 25% to Taylor Stewart

e 25% to Garrett Stewart

e 25% to Summer Reidenbach

e 25% to Angel Hunter

Judgment shall be entered accordingly.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,
at Dayton.

Nevertheless, given that the Defendants other than Angel Hunter have
already indicated their desire to appeal this Court's ruling, the Clerk of Court is
DIRECTED to retain the life insurance proceeds until said appeal has been fully
resolved. If no Notice of Appeal is filed within 30 days of the date Judgment is
entered, the Clerk of Courts is authorized to release the funds in accordance with

this Decision and Entry.
Date: July 22, 2019

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
